                                  FILED
                                DEC 30 2019
                              SUSANY. SOONG
                      CLERK, U.S. DISTRICT COURT              UNITED STA TES DJSTRJCT COURT
                     NORTH DISTRICT OF CALIFORNIA
                 2                                            ORTHERN DISTRICT OF CALIFORNIA

                 3

                 4        IN THE MATTER 0 £ ·                   1                                           um

                 5        John Bernard Marcin , State Bar           o, 148715       ORDER TO SHOW CAUSE RE
                                                                                    SUSPENSION FROM MEMBERSHIP
                 6                                                                  IN GOOD ST ANDING OF THE BAR
                                                                                    OF THE COURT
                 7

                 8    TO: John Bernard Marcin

                 9                 The State Bar of California has notified the United States District Court for the Northern District of

                10    California that, effective November 17, 20 I 9, you have become ineligible to practice law in the State of

                11    California following disciplinary action . Under this Court's Civil Local Rule 11-7, this status change may

                12    render you ineligible for continued active membership in the bar of the Northern District of California.
+-'
...
 :::;
        "'...
        ·C:
         -


 0      c.2     13             Effective the date of this order, your membership in the bar of this Court is suspended on an interim
u ·-
         u"'
-~.....b 4-     14    basis pursuant to Civil Local Rule 11-7(b )(I). On or before February 7, 2020, you may file a response to
-~      0
Ou
 V'J    -~
                I5    this Order meeting the requirements of Civil Local Rule l l-7(b)(2), which may be viewed on the Court's
.....
 V      +->
        (/)

 "'·-0
(/)             16    website at cand.uscourts.2:<)v . If you fail to file a timely and adequate response to this Order, you will be
-o E
 V      V
+-'     ,-      17    suspended from membership without further notice.
·ct
:J
        z0      18             If yo u are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

                19    to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

                20    Local Rule I I -7(b )(3 ). The Clerk shall close thi s file on or after February 7, 2020 absent further order of

                21    this Court.

                22                     IT IS SO ORDERED.

                23    Dated : December 30, 2019

                24

                25

                26
                27
                28
                       lf/11me1 --d1sc111li11e ()',(' C.\ 1
                      /('V,   71-I'<
